This cause comes on to be heard upon a motion to dismiss, upon the ground that the petition in error and case-made were not filed in this court within the time required by law.
The motion must be sustained. The record shows that on the 12th day of May, 1910, a motion for a new trial was overruled, and the plaintiff in error was granted 90 days within which to prepare and serve a case-made; that 10 days were given the defendant in error within which to suggest amendments, and said case to be settled upon 5 days' notice; that on the 11th day of August, 1910, counsel for plaintiff in error served his case-made. The case was served one day out of time. It is well settled that under such circumstances the appeal must be dismissed.
It is so ordered.
All the Justices concur.